                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES,

              Plaintiff,

       v.                                                  Case No. 18-CR-130

PETER ARMBRUSTER
MARK WOGSLAND,
and BRET NAGGS,

              Defendants.


    REPLY IN SUPPORT OF DEFENDANT PETER ARMBRUSTER’S MOTION FOR A
                          BILL OF PARTICULARS


       Defendant Peter Armbruster, by and through his undersigned counsel, respectfully submits

this reply memorandum of law in further support of his motion for a bill of particulars (Dkt. No.

85).

                               PRELIMINARY STATEMENT

       The Government’s opposition (Dkt. No. 100 (“Opp.” or “Opposition”)) ignores the most

fundamental Constitutional principle of the criminal justice system—that all defendants are

presumed innocent until proven guilty by the Government. Instead, the Government relies on the

faulty notion that because Defendants are charged with orchestrating far-reaching, years-spanning

conspiracies and bank fraud at Roadrunner,1 they committed the alleged wrongdoing and,

therefore, necessarily know the specific contours of Counts One, Ten, and Eighteen as charged in

the Indictment. Essentially, the Government argues that it has no obligation to inform Defendants


1
 All capitalized terms not defined herein shall have the meaning set forth in Defendant
Armbruster’s moving brief (Dkt. No. 86 (“Br.” or “Brief”)).



       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 1 of 15 Document 108
of the nature and scope of the charges against them because Defendants know what they did. This

includes, for example, which of the hundreds of Roadrunner employees were co-conspirators,

which of the dozens of subsidiaries were affected by the alleged conduct, and which of the

thousands of accounting or financial transactions comprise the conspiracy and bank fraud counts.

       The Government’s assertion is deeply flawed. The Government cannot rely on mere

allegations of criminal wrongdoing as substantive evidence of Defendants’ knowledge of the acts

the Government has charged to be criminal. An indictment itself must provide sufficient notice of

the charges to protect a defendant’s Fifth and Sixth Amendment rights. The Indictment in this

case does not satisfy this basic requirement. Counts One, Ten, and Eighteen include expansive

language touching virtually all aspects of Roadrunner’s business, encompassing years’ worth of

conduct unidentified in the Indictment, but charged to be criminal, thereby subjecting Defendants

to unfair surprise at trial. Defendants request that the Government provide them with notice of the

other, unidentified acts that it charges to be criminal conduct.

       The Government’s Opposition fails to address the Indictment’s deficiencies. Instead, the

Opposition erroneously tries to portray Defendants’ request as one for additional information

regarding the acts already detailed in the Indictment. This is not at all what Defendants are seeking.

And the Government’s false equivalence renders its Opposition unresponsive to Defendants’

requests.

       The Government’s reliance on the “well-organized” nature of its voluminous production

to date is also misplaced. This argument ignores the fundamental error with the Indictment, and

assumes the Constitutional sufficiency of the notice provided therein. Regardless of its formatting,

discovery can only aid Defendants if they are on notice of what conduct the Government is alleging

to be criminal. The produced materials themselves are not an appropriate proxy for, and in any




                                        2
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 2 of 15 Document 108
case, do not provide, the notice the Indictment itself must provide. Without adequate notice of

what conduct the Government is alleging to be criminal, Defendants are unable to prepare for trial,

as they lack any narrowing lens through which to review the millions of pages of material to

delineate what is alleged by the Government to be criminal conduct.

       And while the “key materials” identified by the Government do provide a smaller tranche

of materials to review, the Government conveniently omits that these documents themselves

reference scores of topics, subsidiaries, and actors and do not render the remaining 99.66% of

documents irrelevant. The effect of the expansive language of Counts One, Ten, and Eighteen,

combined with the .34% of discovery specifically identified by the Government, is that any of the

topics referenced in the entirety of the Government’s productions could be a part of the charged

conduct.

       Accordingly, Defendants respectfully request that the Court order the Government to

provide a bill of particulars as to Counts One, Ten, and Eighteen, answering the questions detailed

in Exhibit A to their Brief, which would give Defendants the Constitutionally-required notice of

the charges against them.

                 ADDITIONAL RELEVANT FACTUAL BACKGROUND

I.     The Government’s “Well-Organized” Discovery Does Not Inform Defendants Of The
       Universe Of Conduct Charged

       The Government relies heavily on its “well-organized” discovery as a cure for the

Indictment’s deficiency. Even assuming arguendo such a deficiency could be cured by discovery,

which it cannot, the Government’s identification of “key material” in no way facilitates

Defendants’ review of the voluminous production such that they can adequately prepare for trial.

       As an initial matter, any suggestion that Defendants may forego review of the remaining

99.66% of documents produced is absurd—counsel for Defendants cannot discharge their duties



                                        3
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 3 of 15 Document 108
to Defendants by ignoring the vast majority of the discovery simply because the Government has

identified “key materials.”

       Moreover, while the Government is self-congratulatory that it identified .34% of the

discovery as “key material” in aid of Defendants’ review of relevant documents and issues, it

conveniently omits that the contents of the 93 interview reports and grand jury transcripts with

accompanying exhibits, the 207 key documents relating to specific counts and allegations in the

Indictment, the 1,676 “notable” documents identified by the Government as of particular relevance

to the investigation, and the 6,156 relevant documents identified by Roadrunner’s counsel, in no

way sharpen the focus of the charged conduct, and do not aid Defendants in fully understanding

the nature of the charges against them. In fact, compared with the conduct alleged with specificity

in the Indictment, the topics covered in these “key materials” remain wide-ranging and more

expansive than those specifically identified in the Indictment.

       First, in the 93 interview reports and transcripts provided, dozens of topics are covered.

While some of the topics seem to inform the charged conduct articulated in the Indictment, others

appear to be nothing more than investigative dead-ends. Defendants cannot be certain, however,

that what might appear to be an investigative dead-end is not, according to the Government,

conduct within the scope of the broadly drafted paragraphs of Counts One, Ten, or Eighteen.

       Second, the Government contends that the Indictment makes “clear” that the co-

conspirators “include other Roadrunner employees.” Opp., 20. But Roadrunner employed

thousands of people at its dozens of subsidiaries during the alleged offense period, any number of

whom apparently qualify as potential co-conspirators. And even assuming the Government

interviewed all of the as-yet-unidentified co-conspirators, thus narrowing the potential

conspirators down from the thousands of Roadrunner employees, of the 55 people interviewed, at




                                        4
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 4 of 15 Document 108
least 35 of them are former or current Roadrunner employees. Moreover, even the Government’s

attempt to limit the universe of co-conspirators includes expansive language like that used in the

Indictment. Id. By using the expansive “include,” the Government does not foreclose the

possibility that non-Roadrunner employee co-conspirators exist. Accordingly, contrary to the

Government’s representations (id.), a “boundless” universe of hundreds of potential co-

conspirators still exists.

        Third, though the Government touts that it identified for Defendants over 6,000 documents

identified as relevant by Roadrunner’s counsel, there is no explanation of what these documents

are relevant to, including whether and if they are relevant to the conduct actually charged by the

Indictment. Similarly, there is no indication that the scope of the interviews conducted by

Roadrunner’s counsel (as memorialized in the interview downloads produced by the Government)

is limited to the charged conduct. A review of these documents demonstrates that they encompass

a far wider range of topics, subsidiaries, and accounting decisions, than those specifically

identified in the Indictment.

        Indeed, the Government admits that these documents and interviews are not specifically

limited to the charged conduct.       Opp., 3–4 (admitting that the documents are related to

Roadrunner’s restatement of financial results and internal investigation, while others are relevant

to “other areas relevant to the government’s investigation.”).         Setting aside whether the

Government inappropriately used Roadrunner’s counsel to conduct its investigation (see Dkt. No.

87), the issue remains that this identification of “key materials” in no way segregates materials or

issues relevant to conduct investigated but which ultimately was not charged from the conduct

actually charged by the Government. Moreover, given that these documents were identified as




                                         5
        Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 5 of 15 Document 108
relevant by Roadrunner’s counsel, rather than the Government, the designation of such documents

has little value to Defendants in discerning what the Government charged as criminal conduct.2

       Fourth, a review of the grand jury testimony is similarly not helpful. As noted in

Wogsland’s memorandum of law in support of his motion to dismiss, the Government produced

transcripts of witnesses who testified before a grand jury convened in the District of Columbia.

Dkt. No. 87, at 11–12. But the grand jury that returned the Indictment was convened by the

Government in this District, and there is no indication in any of the documents produced by the

Government what testimony or evidence was presented before that grand jury, such that it would

provide clarity as to the specific conduct charged by the Indictment.

       Finally, the Government identified in its Opposition as relevant records from Roadrunner’s

outside auditor, Deloitte & Touche (“Deloitte”), including files relating to Roadrunner’s

restatement (the “2018 Restatement”). Opp., 5. But again, this in way no limits or provides any

further detail as to the scope of the charged conduct. Although the 2018 Restatement is referenced

in the Indictment (Dkt. No. 48 (“Ind.”), ¶ 74), its contents, and Deloitte’s respective workpapers,

cover both charged and potentially un-charged conduct. While the 2018 Restatement disclosed

and Deloitte’s workpapers detailed accounting errors in Roadrunner’s financial statements, they

in no way can substitute for the Government providing the Constitutionally-required notice of what

specific conduct it ultimately charged as fraud and conspiracies to commit fraud in the Indictment.

The judgments of Roadrunner’s private-sector counsel, and that of Deloitte, a private auditing firm,




2
  Unless, of course, the Government concedes that it outsourced its investigation to Roadrunner’s
counsel such that its identification of relevant materials can be substituted for the Government’s
judgment. The Government cannot have it both ways. It cannot simultaneously argue that it did
not outsource its investigation to Roadrunner’s counsel, and also that the work product of
Roadrunner’s counsel identifies key materials relevant to the criminal conduct charged by the
Indictment.


                                        6
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 6 of 15 Document 108
cannot be substituted for—and indeed, as the Government has argued (Dkt. No. 102), are not—

the prosecutorial discretion of the United States government as to what conduct is criminal.

                                          ARGUMENT

I.     Defendants Are Presumed Innocent; The Government Bears The Burden Of
       Disclosing And Delineating Criminal Conduct From Non-Criminal Conduct

       A core purpose of a bill of particulars is to protect a defendant’s Constitutional rights under

the Fifth and Sixth Amendments and it serves as a tool to “inform[] a defendant when he lacks the

‘central facts which enable him to conduct his own investigation of the transactions giving rise to

the charge.’” U.S. v. Carman, No. 02 CR 464-1, 8, 2004 U.S. Dist. LEXIS 14589, at *7 (N.D. Ill.

July 26, 2004) (quoting U.S. v. Manetti, 323 F. Supp. 683, 696 (D. Del. Feb. 8, 1971)). That these

and the other standards cited in both the Moving Brief and the Opposition are “familiar does not

mean they are easy to apply in individual cases.” U.S. v. Rajaratnam, No. 09 Cr. 1184 (RJH),

2010 U.S. Dist. LEXIS 70385, at *3 (S.D.N.Y. July 13, 2010). This is especially true in “complex

conspiracy cases like this one, [where] the potential for unfair surprise and the difficulty of

preparing a defense are amplified.” Id. at *4.

       Even so, in an attempt to shirk its responsibilities, the Government argues that any lack of

clarity in the Indictment can be resolved by Defendants themselves, as

       [F]ormer finance executives…who are intimately familiar with the accounting and
       finance issues relevant to this case and even the particular misstated accounts at
       issue. The defendants authored and reviewed many of the documents at issue in
       this case and cannot claim to be unfamiliar with or confused by the terminology in
       the Superseding Indictment.

Opp., 17. This faulty assumption runs counter to the cornerstone of this country’s criminal justice

system, however, as it is the Government’s burden to issue an indictment that provides sufficient

notice of the charges to allow Defendants to prepare for trial. See U.S. v. McGee, No. 08-CR-17,

2008 U.S. Dist. LEXIS 16008, at *19–20 (E.D. Wis. Mar. 3, 2008) (“At a minimum, the indictment




                                        7
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 7 of 15 Document 108
must state all elements of the offense, provide sufficient notice to the defendant to permit her to

prepare an adequate defense and be sufficiently specific to make a defendant aware of any double

jeopardy problems.”). Indeed, “it would be improper to deny a [motion for a bill of] particular[s]

because of a belief that the defendants know what they did. That view would presume that the

defendants are guilty, rather than invoking the proper presumption of innocence.” U.S. v. Tanner,

279 F. Supp. 457, 474 n.13 (N.D. Ill. 1967).

II.    Defendants Appropriately Seek The Specific Notice Lacking In The Indictment

       The Opposition twists Defendants’ motion as one requesting proof of the Government’s

case (Opp., 8–10, 12–14) i.e., seeking additional information regarding the conduct specifically

charged. However, a review of the requests makes clear that Defendants seek only the scope of

the nature of the charges against them, i.e., information as to what additional conduct the

Government charges to be criminal. This fundamental difference explains why courts in the cases

cited by the Government rejected those defendants’ requests for a bill of particulars, and why this

Court should grant this request.

       As to Count One, the Government contends the Indictment provides substantial detail as

to how Defendants achieved the object of the alleged conspiracy and so no further details are

necessary. Opp., 15. Defendants are not seeking additional detail or evidence of the Government’s

proof as to those acts described in Count One. Rather, Defendants are requesting particulars in

response to only a very narrow aspect of Count One—the reference to the existence of acts beyond

those described in “substantial detail” in Count One. Id. That certain acts are detailed in Count

One does not provide Defendants with adequate (or any) notice of any other acts the Government

charged as acts committed in furtherance of the conspiracy. Accordingly, Defendants are properly

requesting clarification as to Count One’s inclusion of other acts allegedly committed in




                                        8
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 8 of 15 Document 108
furtherance of the conspiracy beyond those specifically referenced in the Indictment. See Br., Ex.

A.

       Counts Ten and Eighteen are similarly deficient. Though the Government suggests that

the Indictment again contains a “detailed description” of the schemes (Opp., 16), Counts Ten and

Eighteen incorporate by reference several instances of unspecific language, including “for

example,” which expand the scope of the Indictment allegations beyond what is in fact articulated

in the Indictment. Br., 4. Moreover, the Government’s assertion that courts view indictment

references to “examples” or “types” of misrepresentations as sufficient to put a defendant on notice

of the charges against him (Opp., 16) is not supported by the three cases cited in the Opposition.

       First, the underlying indictment in U.S. v. Holzendorf, 576 Fed. App’x 932 (11th Cir.

2014), does not contain the “for example” language at issue in Counts Ten and Eighteen. Putting

aside this central difference, Holzendorf is distinguishable in other ways, too. In Holzendorf, the

defendant was charged with a mortgage fraud scheme in which he and the buyers falsely inflated

each home’s purchase price to include improvements that would never occur, ultimately pocketing

the payment received from lenders to cover the false improvement cost. Id. at 934. The defendant

moved for a bill of particulars “detailing every single material misrepresentation the government

intended to show at trial,” which the court denied as inappropriately seeking “detailed disclosure

of the evidence that [the government] planned to present at trial.” Id. at 935–36. The court also

noted that the information defendant “sought was already available from other sources,” namely

“coconspirators’ trial transcripts and plea agreements.” Id. Defendants’ requests are different in

kind from those at issue in Holzendorf. Here, Defendants seek for the Government to disclose the




                                        9
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 9 of 15 Document 108
details of additional acts that it has charged to be criminal. Further, unlike Holzendorf, Defendants

do not have any other potential sources of the requested information.3

       The underlying indictment in U.S. v. Batiste, No. 06-20373-CR, 2007 WL 9653090 (S.D.

Fla. Sept. 6, 2007), also did not make any reference to “examples.” Batiste involved charges that

defendants conspired to use explosives to destroy the Sears Tower and a number of FBI offices in

major metropolitan areas. Id. at *1. Notably, the defendants sought further information about

these specified allegations of criminal conduct. The defendants were not, as here, seeking notice

of whether the expansive indictment language in the indictment included other, additional conduct

alleged to be criminal. Id. at *2.

       The only case cited by the Government that actually includes language like “for example”

in the underlying indictment, U.S. v. Wey, No. 15-cr-611, 2017 U.S. Dist. LEXIS 6991, *57–58

(S.D.N.Y. Jan. 18, 2017), involved requests for particulars that explicitly sought evidentiary

minutiae such as “precisely ‘how’ the Government alleges that Wey ‘caused’ certain actions to be

taken.” Id. at *58 (emphasis in original). Further, “[t]o the extent that the Indictment [wa]s short

on specifics, many of those [we]re filled in by the lengthy Search Warrant Affidavit,” along with

the other voluminous discovery, which set forth substantial additional detail about the alleged

scheme. Id. at *64. As in Holzendorf, the Wey defendants thus made especially exacting requests

and had access to discovery materials that clarified the acts the already-specific indictment charged

to be criminal. Here, Defendants have no such other materials, and Defendants’ requests do not

seek evidentiary details of the Government’s case but rather the scope and nature of the conduct




3
  For the reasons described infra, discovery is no answer in this case, either. Defendants are unable
to ascertain from that discovery the illegal activities of which they are accused of having engaged.


                                        10
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 10 of 15 Document 108
the Government charges to be criminal.          As such, the cases cited by the Government are

inapplicable.

III.   Discovery Does Not Cure The Lack Of Specific Notice

       The Government relies on its voluminous and “well-organized” discovery as a solution to

cure any lack of specificity in the Indictment. But the discovery does not and cannot cure the lack

of specificity where Counts One, Ten, and Eighteen do not provide a filter through which

Defendants can direct their preparation efforts.

       The Government argues that its identification of the “key materials” alerts Defendants of

the nature of the charges against them. Opp., 3, 11. This argument fails, however, because the

contents of the “key materials” are incredibly expansive, and include additional topics and issues

identified by non-governmental parties, but not specifically identified in the Indictment. Supra,

3–7. Accordingly, a review of the “key materials” in no way alerts Defendants of all the acts the

Government charges to be criminal, and provides no meaningful way for Defendants to sort

through the Government’s voluminous production. Defendants remain subject to “searching for

the proverbial ‘needle in a haystack’ when analyzing the charges against” them and preparing their

defense. U.S. v. Ning Wen, No. 04-CR-241, 2005 U.S. Dist. LEXIS 19531, *23 (E.D. Wis. Aug.

17, 2005).4



4
  Moreover, because the Indictment does not specify the identities of the uncharged co-conspirators
in this case, Defendants have no other way of identifying the scope of the alleged conspiracies.
The Government argues that courts “routinely reject[] sweeping requests in conspiracy cases for
the government to identify all co-conspirators,” (Opp., 19), but proceeds to cite factually inapposite
cases. For example, in U.S. v. Glecier, 923 F.2d 496 (7th Cir. 1991), the defendants had some
alternative means by which to identify the co-conspirators. There, the government had given
“notice to any interested defendant of the names of all co-conspirators not identified in the
indictment, as well as the names of cooperating co-conspirators it intended to call at trial, one of
whom was made available to Glecier’s counsel for pre-trial interview.” Id. at 502. The
government also provided a Santiago proffer. Id. In U.S. v. Caputo, 288 F. Supp. 2d 923 (N.D.
Ill. 2003), the court denied a bill of particulars requesting, among other things, the identities of all


                                        11
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 11 of 15 Document 108
       In support of its argument, the Government asserts that “courts routinely reject claims for

a bill of particulars where a detailed indictment and/or discovery provide the defendant with

sufficient notice of the charges,” relying on U.S. v. Lundstrom, 880 F.3d 423 (8th Cir. 2018). Opp.,

13. The thrust of Lundstrom’s three-paragraph bill of particulars analysis is specific to the

government’s discovery—provided in a searchable, organized way—and the magistrate judge’s

earlier ruling that “the government [had] explained its theory of the case.” Id. at 440. Lundstrom

does not discuss or analyze the issue before the Court today, which is whether the Indictment

allegations themselves put Defendants on notice of the alleged criminal conduct, so as to allow

Defendants to utilize the discovery in this case in a meaningful way.

       For this reason, the decision in U.S. v. Bin Laden, 92 F. Supp. 2d 225 (S.D.N.Y. 2000) is

more instructive. Although Bin Laden involves significant factual differences, the court also faced

the challenging interplay of the availability of voluminous discovery on the one hand, and its

practical utility under the circumstances on the other. Ultimately, the court concluded that despite

the substantial, detailed discovery produced, “a bill of particulars [wa]s necessary…to permit the

[d]efendants to prepare a defense and prevent prejudicial surprise at trial.” Id. at 235. The court

explained that “several of the allegations contained in the ‘Overt Acts’ section of the Indictment

[we]re cast in terms that [we]re too general, in the context of this particular case, to permit the

[d]efendants to conduct a meaningfully directed investigation of the relevant facts and

circumstances and be prepared to respond to the charges.” Id. (emphasis added). Because the




co-conspirators because the “indictment provide[d] a detailed summary of Defendants’ conduct”
such that the co-conspirators’ identities were not necessary to understand the conspiracy’s scope.
Id. at 925. The identities of the co-conspirators would, without question, help Defendants
understand the scope of the conspiracies. Further, and although the Government does not address
Defendants’ request to this effect in its Opposition, the identification of the relevant operating
companies would help Defendants’ understand the scope of the charged conduct, too.


                                        12
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 12 of 15 Document 108
charges in the indictment were described with broad terms, “those allegations provide[d] too little

information to the [d]efendants and their counsel to permit them reasonably to focus their trial

preparations, especially in light of the voluminous amount of material that ha[d] been produced in

discovery to date.” Id. at 236.

       The court also rejected the government’s argument that it should not be required to respond

to the defendants’ request for particulars “because it ha[d] included a list of 144 overt acts in the

Indictment.” Id. at 237. The court held that even if the government were to limit its proof to the

overt acts explicitly alleged in the indictment, “many of those allegations [we]re charged in such

general terms that the [d]efendants’ trial preparation might nevertheless be unduly burdened,

creating a risk of prejudicial surprise at trial.” Id. Without particulars, the defendants would be

left to conduct “seemingly unlimited research and investigation… in an attempt to answer those

charges.” Id.

       Defendants are left with the same challenge the court found unacceptable in Bin Laden.

As alleged, Counts One, Ten, and Eighteen will require unduly burdensome and exhaustive

research and investigation in an attempt to discover the charges the Indictment itself should make

plain. Despite the Government’s focus on its discovery, it “is no solution to rely solely on the

quantity of information disclosed by the government” where “the large volume of material

disclosed is precisely what necessitates a bill of particulars.” Id. at 234.

       This is especially true for Count Eighteen. Although the Government devotes less than a

page to it, Count Eighteen is particularly sweeping—charging criminal liability for the entirety of

the four-year offense period based, apparently, on “all of the certifications [Armbruster] regularly

signed at the end of each quarter.” Opp., 18. But in 2013, for example, the only conduct identified

in the Indictment relates to the earn-outs, which is not alleged to begin until July 2013. Ind. ¶ 53.




                                        13
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 13 of 15 Document 108
There is nothing alleged in the Indictment relating to the first two quarters in 2013, yet Count

Eighteen nevertheless charges Armbruster in connection with this unidentified conduct. Similarly,

the certifications signed at the end of each quarter would have concerned the financials of all of

the Roadrunner operating companies, but the Indictment does not provide any specificity as to

which operating companies are implicated in Count Eighteen. Count Eighteen also necessarily

covers any conduct or subject matter raised within the “key materials” (let alone within the broader

discovery produced) that could fit within the general language in paragraphs 26, 28, 31, 33, 57,

60, or 63, which are re-alleged and incorporated as a “description of the scheme and artifice” to

commit bank fraud. Ind. ¶¶ 105–108 (Count Eighteen).

       In sum, this case is particularly complex. The Indictment centers on the accounting and

financial operations of a trucking logistics company, which grew to become a $2 billion company

through rapid acquisitions of smaller trucking companies. As part of its day-to-day business,

Roadrunner and its employees necessarily engaged in hundreds of thousands of accounting

communications and decisions, involving countless employees and others, any of whom may,

apparently, be co-conspirators. See supra, 4–5. Therein lies the ultimate impossibility for

Defendants—in light of the complexity of the charges and the thousands of accounting and

financial transactions that occurred in the more than four-year offense period, without further

specificity in the Indictment, any of these transactions, including acts involving unidentified co-

conspirators, could fall within the broadly drafted scope of Counts One, Ten, or Eighteen. These

concerns are at the heart of Defendants’ request for particulars for Counts One, Ten, and Eighteen.

                                         CONCLUSION

       For all of the aforementioned reasons, and for the reasons stated in Armbruster’s

Memorandum in Support of their Motion for a Bill of Particulars, Armbruster respectfully requests




                                        14
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 14 of 15 Document 108
that the Court order the Government to provide a bill of particulars pursuant to Federal Rule of

Criminal Procedure 7(f) relating to Counts One, Ten, and Eighteen of the Indictment, and for such

other and further relief as proper.

Dated: December 18, 2019                    LOEB & LOEB LLP

                                            By: s/ Andrew R. DeVooght______________
                                               Andrew R. DeVooght
                                               321 North Clark Street, Suite 2300
                                               Chicago, Illinois 60654
                                               adevooght@loeb.com
                                               Tel: 312-464-3100
                                               Fax: 312-464-3111

                                                C. Linna Chen
                                                345 Park Avenue
                                                New York, New York 10154
                                                lchen@loeb.com
                                                Tel: 212-407-4000
                                                Fax: 212-407-4990

                                                Attorneys for Defendant Peter Armbruster




                                        15
       Case 2:18-cr-00130-LA-NJ Filed 12/18/19 Page 15 of 15 Document 108
